OPINION OF THE COURT
Memorandum.
Judgment of the Appellate Division affirmed, without costs, on the opinion of Mr. Justice T. Paul Kane at the Appellate Division. It is noted additionally that a new District Attorney has been elected in the County of Montgomery to take office on January 1, 1979. These events will moot the necessity for displacing the regularly elected District Attorney based on whatever disqualification has arisen because of past associations and activity or omissions. Should the problem which gave occasion to the designation invalidated in this proceeding recur, recourse, if supported by a proper basis, may be had to the Governor of the State for action in accordance with his powers under the State Constitution (art XIII, § 13) and subdivision 2 of section 63 of the Executive Law.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fushsberg and Cooke concur.
Judgment affirmed, without costs, in a memorandum.